Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                               Double Patenting
2.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.     Claims 1-19 are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-20 of U.S. Patent No. 10453208.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming the same subject matter. Also independent claim 1 of the U.S Patent No.10453208 includes all of the limitations recited in independent claim 1 of the instant application.
          Regarding independent claim 1 U.S Patent No.10453208 discloses:
          a  first camera mounted to capture images of an environment of the vehicle, the  first camera having a  first exposure time,  the first camera being without an ND filter (Patent No. 10453208, claim 1, lines 1-3);

       one or more processor configured to (Patent No. 10453208, claim 1, line 9):
       capture images using the first camera and the first exposure time (Patent No. 10453208, claim 1, lines 10-11);
       capture images using the second camera and the second exposure time (Patent No. 10453208, claim 1, line 12-13);
       use the images captured  using the second camera to  identify light  (LED) (Patent No. 104532208, claim 1, lines 14-15); and
        use the images captured using the first camera to identify the locations of objects (including the at least one LED) (Patent No. 10453208, claim 1, lines 16-17);
       use the identified LED and the identified location of the object to control the vehicle in an autonomous driving mode.
       The first difference between claim 1 of the instant application and claim 1 of the US Patent No. 10453208 is that claim 1 of the instant application recites in the preamble “A vehicle” and claim 1 of the US Patent No. 10453208 recites in the preamble “A system”. It is obvious that the system of the US Patent No. 10453208 is obviously include vehicle and claim 7 of the US Patent No. 10453208 recites the vehicle.
       The second   difference between claim 1 of the instant application and claim 1 of the US Patent No. 10453208 is that claim 1 of the instant application recites “use the images captured using the second camera to  identify light including LED“, “use the images captured using the first camera to identify the locations of objects including the 
       Similarly dependent claims 2-19 of the instant application are similarly obvious over claims 1-20 of the U.S. Patent No. 10453208.
            
                          Communication
4.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-77787778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


ISHRAT I. SHERALI
Examiner
Art Unit 2667
/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        


 November 29, 2021